Citation Nr: 0834452	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  07-09 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for flat feet.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for an upper back 
disorder.

4.  Entitlement to service connection for a lower back 
disorder.

5.  Entitlement to service connection for a hip disability.

6.  Entitlement to service connection for a knee disability.

7.  Entitlement to an increased (compensable) rating for 
eczematoid dermatitis. 


REPRESENTATION

Appellant represented by:	Robert B. Cherry, Attorney


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
August 1966.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  

It is noted that, although having requested a hearing before 
a travel section of the Board, the veteran failed to appear 
for the hearing scheduled for January 15, 2008.  Notice of 
the hearing was mailed to the veteran's address of record 
more than one month prior to the scheduled hearing date and 
was not returned as undeliverable.  No request was received 
for rescheduling.  Therefore, the request for hearing is 
deemed withdrawn, and the appeal is being processed 
accordingly.  38 C.F.R. § 20.704 (d) (2007).   

The issue of increased rating for eczematoid dermatitis is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  Hearing loss, flat feet, an upper back disorder, a hip 
disorder and a knee disorder were not demonstrated during the 
veteran's service; the service medical records show one 
complaint of low back pain in May 1966 with no evidence of a 
low back disorder at the time of separation from active 
service. 

3.  There is no competent medical evidence of a current 
medical diagnoses of hearing loss, flat feet, an upper back 
disorder, a hip disorder, a knee disorder or a low back 
disorder.   


CONCLUSION OF LAW

An Upper back disorder, a lower back disorder, a hip 
disorder, a knee disorder, hearing loss and flat feet were 
not incurred or aggravated by active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in November 2005, January 2006 and March 2006, prior to 
the rating decision on these claims.  Those letters notified 
the veteran of VA's responsibilities in obtaining information 
to assist the veteran in completing his claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim, and requested that the veteran send 
in any evidence in his possession that would support his 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

VA also has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  As noted above, the 
veteran's service and VA treatment records are associated 
with the claims file.  As explained in more detail below, the 
claim on appeal is being denied because there is no medical 
evidence whatsoever to support that the veteran's claims that 
he has current disabilities that are related to his military 
service.  As the current record does not reflect even a prima 
facie claim for service connection for the claimed disorders, 
VA has no obligation to obtain any medical opinion commenting 
upon the etiology of the claimed disabilities.  See 38 
U.S.C.A. § 5103A(d); Wells v. Principi, 326 F. 3d. 1381, 1384 
(Fed. Cir. 2003).  See also Duenas v. Principi, 18 Vet. App. 
512 (2004) (per curium). 

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  The appellant has not identified any 
additional evidence that could be obtained to substantiate 
the claim and has been invited to identify and/or submit any 
evidence pertinent to his claims.  Thus, the content of these 
letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  No further action is 
necessary for compliance with the VCAA.   

Analysis

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  Disability which is proximately due to or the 
result of a service-connected disease or injury may also be 
service connected.  38 C.F.R. § 3.310.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence.  Id. 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Service medical records are silent as to complaints, 
findings, treatment or diagnoses relating to the claimed 
upper back, hip and knee disorders, hearing loss or flat 
feet.  The veteran was afforded a separation physical 
examination in June 1966, which reported the pertinent 
systems as entirely normal.  

Post-service VA outpatient treatment records have been 
associated with the claims file.  A January 2006 ambulatory 
care examination included a systems review.  No pertinent 
ear, musculoskeletal, sensory or motor abnormalities or 
complaints were noted.  There is simply no current competent 
medial evidence showing that the veteran has current 
diagnoses of an upper back disorder, a hip disorder, a knee 
disorder, hearing loss or flat feet.  

A veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  Even where there is evidence of an injury or 
disease in service, there must be a present disability 
resulting from that disease or injury.  See Degmetich v. 
Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  In this case, the 
claimed flat feet, hearing loss, as well as upper back, hip 
and knee disorders were not shown in service, and the 
preponderance of the evidence is against the existence of the 
claimed disorders.  Accordingly, in the absence of a 
diagnosed hearing loss, flat feet, upper back, hip and knee 
disorders, these claims must be denied.  See Rabideau, supra; 
see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).

The Board additionally notes that, service treatment records 
demonstrate a complaint of low back pain on a single occasion 
in service in May 1966.  Although some tenderness was 
appreciated at that time, the veteran demonstrated full range 
of motion.  It bears emphasis that no actual diagnosis or 
assessment of any low back disorder was made at that time.  
Pain or discomfort is not, of itself, a disorder for which 
service connection may be granted.  See Sanchez- Benitez v. 
Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) (unless a 
veteran suffers from an underlying disability or condition, 
such as loss of normal body working movements, joint 
disability, or muscle disability, then pain otherwise 
experienced is not a compensable disability).  The separation 
examination was negative for any low back complaints or 
findings.  The veteran's lower back was clinically normal on 
separation.  The veteran has presented no evidence as to any 
current low back disorder, and has produced no evidence of 
any treatment for such a claimed disorder over the more than 
40 years since his separation.  It bears additional emphasis 
that a January 2006 VA ambulatory care examination revealed 
no pertinent musculoskeletal sensory or motor abnormalities 
or complaints.  In the absence of a current medical diagnosis 
of a low back disorder, the claim cannot be supported.  See 
Watson, supra. 

In adjudicating this claim, the Board has also considered the 
appellant's assertions; however, none of this evidence 
provides a basis for allowance of the claim.  As indicated 
above, the claim turns on the medical matters of diagnosis 
and etiology, matters within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the appellant is not shown to be other than a 
layperson without the appropriate medical training and 
expertise, he is no competent to render a probative opinion 
on a medical matter. See, e.g., Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  None of the lay 
assertions in this regard have any probative value.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claims.  
Because the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").    


ORDER

Service connection for hearing loss, flat feet, an upper back 
disorder, a lower back disorder, a hip disorder and a knee 
disorder is denied.  


REMAND

Service connection for a skin disorder was established 
pursuant to a 1967 rating.  The claim for an increased 
rating, from which the current appeal derives, was received 
in August 2005.

In Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
found that, at a minimum, 38 U.S.C.A. § 5103 (a) notice 
requires that VA notify the veteran of the following: (1) the 
claim is to be supported with evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the veteran's employment and 
daily life; (2) general notice of the requirements of the 
applicable diagnostic codes; (3) should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes based on the nature of 
the symptoms, the condition for which disability compensation 
is being sought, the severity of their duration, and their 
impact upon employment and daily life; and (4) examples of 
the types of medical and lay evidence that are relevant to 
establishing entitlement to increased compensation.  

As the veteran has not received sufficient notice under 
Vasquez, a remand is necessary such that required notice can 
be provided.

Tat the time of the January 2006 VA examination, the veteran 
reported that he is regularly followed at the dermatology 
clinic at the East Orange VA Hospital.  The claims file 
contains only VA treatment records dated up to January 2006.  
The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that fulfillment of the 
VA's duty to assist includes the procurement and 
consideration of any clinical data of which the VA has notice 
even when the appellant does not specifically request that 
such records be procured.  Ivey v. Derwinski, 2 Vet. App. 
320, 323 (1992).

In light of the additional development requested, a more 
contemporaneous examination, with findings responsive to the 
applicable rating criteria, is needed to properly evaluate 
the service-connected disability under consideration.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be furnished a 
corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that is in compliance with 
the guidance set forth in Vazquez-
Flores v. Peake, 22 Vet. App. 37 
(2008).  The notice letter must explain 
what evidence is required to 
demonstrate the worsening of the 
service- connected hearing loss and the 
impact of that worsening on the 
veteran's occupational and daily life.

2.  The AMC/RO should obtain any 
relevant skin treatment records from 
the dermatology clinic at the East 
Orange VA Hospital for the period from 
January 2006 to the present and 
associate same with the claims folder.  
All attempts to procure records should 
be documented in the file.  If the RO 
cannot obtain records identified by the 
veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to 
be notified of unsuccessful efforts in 
this regard, in order to allow the 
veteran the opportunity to obtain and 
submit those records for VA review.

3.  Thereafter, the veteran should be 
referred for a VA dermatology 
examination.  The claims folder must be 
made available to the examiner(s) in 
conjunction with the examination.  A 
notation to the effect that this record 
review took place should be included in 
the report.  All indicated tests and 
studies and other diagnostic procedures 
deemed necessary, should be conducted.  
A detailed medical and occupational 
history should be obtained.  The 
dermatologist should describe in detail 
all symptoms reasonably attributable to 
service-connected skin disorder and its 
current severity.

a. In the examination report, the 
physician should discuss the nature 
and extent of all skin disorders 
present, to include dermatitis, 
xerosis, eczema, psoriasis, and 
onychomycosis.  Complete diagnoses 
should be provided.

b. The examiner should describe the 
area(s) of the body affected by the 
skin condition, to include the 
percentage of the entire body 
affected and the percentage of 
exposed area(s) affected.  For 
example, less than 5 percent of the 
entire body or less than 5 percent 
of exposed areas affected; or at 
least 5 percent but less than 20 
percent of the entire body, or at 
least 5 percent but less than 20 
percent of exposed areas affected; 
20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas 
affected; more than 40 percent of 
the entire body or more than 40 
percent of exposed areas affected.

c. The examiner should also 
specifically note whether the 
veteran has been prescribed any 
systemic therapy, such as 
corticosteroids or other 
immunosuppressive drugs, as well as 
the period of time prescribed during 
the prior 12 months.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claim.

5.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).   

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


